EXHIBIT 10.1 PENNANTPARK SENIOR SECURED LOAN FUND I LLC LIMITED LIABILITY COMPANY AGREEMENT THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATES OR OTHER JURISDICTIONS. THEY ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE REGISTRATION AND QUALIFICATION REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AS SET FORTH HEREIN. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE OR OTHER SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY HAVE APPROVED OR DISAPPROVED OF THESE SECURITIES. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Table of Contents Page ARTICLE 1 DEFINITIONS 1 Section 1.1 Definitions 1 ARTICLE 2 GENERAL PROVISIONS 3 Section 2.1 Formation of the Limited Liability Company 3 Section 2.2 Company Name 3 Section 2.3 Place of Business; Agent for Service of Process. 3 Section 2.4 Purpose and Powers of the Company. 3 Section 2.5 Fiscal Year 3 Section 2.6 Liability of Members 3 Section 2.7 Member List 4 ARTICLE 3 COMPANY CAPITAL AND INTERESTS 4 Section 3.1 Capital Commitments. 4 Section 3.2 Temporary Advances 4 Section 3.3 Defaulting Members. 4 Section 3.4 Interest or Withdrawals 4 Section 3.5 Admission of Additional Members. 4 ARTICLE 4 ALLOCATIONS 5 Section 4.1 Capital Accounts. 5 Section 4.2 Allocations 5 Section 4.3 Changes of Interests 5 Section 4.4 Income Taxes and Tax Capital Accounts. 5 ARTICLE 5 DISTRIBUTIONS 5 Section 5.1 General. 5 Section 5.2 Withholding 6 Section 5.3 Certain Limitations 6 ARTICLE 6 MANAGEMENT OF COMPANY 6 Section 6.1 Management Generally. 6 Section 6.2 Board of Directors. 6 Section 6.3 Meetings of the Board of Directors 6 Section 6.4 Quorum; Acts of the Board. 6 Section 6.5 Investment Committee. 7 Section 6.6 Meetings of the Investment Committee 7 Section 6.7 Quorum; Acts of the Investment Committee. 7 Section 6.8 Electronic Communications 7 Section 6.9 Compensation; Expenses 7 Section 6.10 Removal and Resignation; Vacancies 7 Section 6.11 Directors as Agents 8 Section 6.12 Duties of Board, PFLT IC Representatives and Kemper IC Representatives 8 Section 6.13 Reliance by Third Parties 8 -i- Table of Contents (continued) Page Section 6.14 Members’ Outside Transactions; Investment Opportunities. 8 Section 6.15 Indemnification. 8 Section 6.16 Tax Matters Member 9 ARTICLE 7 TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS 9 Section 7.1 Transfers by Members. 9 Section 7.2 Withdrawal by Members 11 ARTICLE 8 TERM, DISSOLUTION AND LIQUIDATION OF COMPANY 11 Section 8.1 Term 11 Section 8.2 Dissolution 11 Section 8.3 Wind-down. 11 ARTICLE 9 ACCOUNTING, REPORTING AND VALUATION PROVISIONS 12 Section 9.1 Books and Accounts. 12 Section 9.2 Financial Reports; Tax Return. 13 Section 9.3 Tax Elections 13 Section 9.4 Confidentiality. 14 Section 9.5 Valuation. 14 ARTICLE 10 MISCELLANEOUS PROVISIONS 15 Section 10.1 Power of Attorney. 15 Section 10.2 Governing Law; Jurisdiction; Jury Waiver 15 Section 10.3 Certificate of Formation; Other Documents 15 Section 10.4 Force Majeure 15 Section 10.5 Waivers. 15 Section 10.6 Notices 16 Section 10.7 Construction. 16 Section 10.8 Amendments 16 Section 10.9 Legal Counsel 16 Section 10.10 Execution 16 Section 10.11 Binding Effect 16 Section 10.12 Severability 16 Section 10.13 Computation of Time 16 Section 10.14 Entire Agreement 16 -ii- pennantpark senior secured loan fund i llc LIMITED LIABILITY COMPANY AGREEMENT This Limited Liability Company Agreement, dated as of May 4, 2017, of PennantPark Senior Secured Loan Fund I LLC (the “Company”) is entered into by and between PennantPark Floating Rate Capital Ltd. and Trinity Universal Insurance Company (each, a “Member” and collectively, the “Members”). WHEREAS, the Members desire to form a co-managed limited liability company under the Act (as defined below) for the purposes and pursuant to the terms set forth herein; NOW THEREFORE, in consideration of the mutual agreements set forth below, and intending to be legally bound, the Members hereby agree as follows: ARTICLE 1DEFINITIONS Section 1.1 Definitions.For purposes of this Agreement, the following terms shall have the following meanings: “1940 Act” has the meaning set forth in Section 7.1(f)(ii). “Acceptance Period” has the meaning set forth in Section 7.1(g)(ii). “Act” means the Limited Liability Company Act of the State of Delaware, as from time to time in effect. “Administrative Agent” means PennantPark Investment Administration, LLC or any other entity retained by the Company with Prior Board Approval to perform administrative services for the Company. “Administration Agreement” means the Administration Agreement between the Company and the Administrative Agent, as amended from time to time in accordance with the terms hereof. “Advisers Act” has the meaning set forth in Section 6.13(b). “Affiliate” means, with respect to a Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such Person. “Agreement” means this Limited Liability Company Agreement, as amended from time to time in accordance with the terms hereof. “Board” means the Board of Directors of the Company. “Board Approval” means, as to any matter requiring Board Approval hereunder, the unanimous approval or subsequent ratification of a quorum of the Directors. “Capital Account” means, as to a Member, the capital account maintained on the books of the Company for such Member in accordance with the terms hereof. “Capital Commitment” means, as to each Member, the total amount set forth in such Member’s Subscription Agreement delivered herewith and on the Member List, which is contributed and/or agreed to be contributed to the Company by such Member as a Capital Contribution. “Capital Contribution” means, as to each Member, the aggregate amount of cash actually contributed to the equity capital of the Company by such Member or the fair market value of any property contributed to the equity capital of the Company by such Member (as determined by Prior Board Approval), each in accordance with the terms hereof. “Certificate of Formation” means the certificate of formation of the Company filed under the Act, as amended from time to time. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Company” has the meaning set forth in the recitals. “Control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Default Date” has the meaning set forth in Section 3.3(a). “Defaulting Member” has the meaning set forth in Section 3.3(a). “Director” means each Person elected, designated or appointed to serve as a member of the Board. “Election to Purchase” has the meaning set forth in Section 8.3(e). 1 “Entire Interest” means all of a Member’s interests in the Company, including the Member’s transferable interest and all management and other rights. “Expenses” means all costs and expenses, of whatever nature, directly or indirectly borne by the Company, including expenses under the Administration Agreement. “GAAP” means United States generally accepted accounting principles, in effect from time to time. “GAAP Profit or GAAP Loss” means, as to any transaction or fiscal period, the net income or loss of the Company under GAAP. “Investment” means an investment of any type held, directly or indirectly, by the Company, other than interests in Subsidiaries. “Investment Committee” means a committee consisting of two PFLT IC Representatives and two Trinity IC Representatives. “LIBOR Rate” means the one-month London InterBank Offered Rate, which for purposes hereof shall be deemed to equal for each day of a calendar month such rate as of the first day of such month. “Loss” has the meaning set forth in Section 6.15(a). “Member” and “Members” have the meaning set forth in the recitals and also includes any Person that becomes a Member of the Company after the date hereof under the terms of this Agreement. “Member List” has the meaning set forth in Section 2.7. “Notice of Intent” has the meaning set forth in Section 7.1(g)(i). “Organization Costs” means all out-of-pocket costs and expenses reasonably incurred directly by the Company or for the Company by a Member or its Affiliates in connection with the formation and capitalization of the Company and the preparation by the Company to commence its business operations. “Person” means an individual, corporation, partnership, association, joint venture, company, limited liability company, trust, governmental authority or other entity. “PFLT” means PennantPark Floating Rate Capital Ltd., or any Person substituted for PennantPark Floating Rate Capital Ltd. as a Member pursuant to the terms of this Agreement. “PFLT IC Representative” means a Person designated by PFLT to act as its representative in approving or disapproving matters requiring Prior Investment Committee Approval hereunder. PFLT may designate, remove, or designate a successor to, a PFLT IC Representative by written notice thereof to Trinity. “Portfolio Company” means, with respect to any Investment, any Person that is the issuer of any securities or the debtor under any loan or other debt obligations that is the subject of such Investment. For the avoidance of doubt, Subsidiaries are not Portfolio Companies. “Prior Board Approval” means, as to any matter requiring Prior Board Approval hereunder, the unanimous prior approval of a quorum of the Directors. “Prior Investment Committee Approval” means, as to any matter requiring Prior Investment Committee Approval hereunder, the unanimous prior approval of a quorum of the members of the Investment Committee. “Proceeding” has the meaning set forth in Section 6.15(a). “Profit or Loss” means, as to any transaction or fiscal period, the GAAP Profit or GAAP Loss with respect to such transaction or period, with such adjustments thereto as may be required by this Agreement; provided that in the event that the Value of any Company asset is adjusted under Section 9.5, the amount of such adjustment shall in all events be taken into account in the same manner as gain or loss from the disposition of such asset for purposes of computing Profit or Loss, and the gain or loss from any disposition of such asset shall be calculated by reference to such adjusted Value; and provided further, that GAAP Profit or GAAP Loss may be adjusted with Board Approval to amortize Organization Costs over four years. “Proportionate Share” means, as to any Member, the percentage that its Capital Account represents of all Capital Accounts. “Sale Period” has the meaning set forth in Section 7.1(g)(iii). “SEC” means the U.S. Securities and Exchange Commission. “Subscription Agreement” means any subscription agreement entered into by any Member in respect of its Capital Commitment. “Subsidiary”as to the Company, means any Affiliate Controlled by the Company directly, or indirectly through one or more intermediaries. “Tax Liability” has the meaning set forth in Section 6.16(b). 2 “Tax Matters Member” has the meaning set forth in Section 6.16(a). “Temporary Advance” has the meaning set forth in Section 3.2. “Temporary Advance Rate” means, with respect to any period, the rate equal to (i) the sum of the average LIBOR Rate during such period (expressed as an annual rate) plus eight percent (8.00%) per annum, multiplied by (ii) a fraction, the numerator of which is the number of days in such period and the denominator of which is 365; provided that the Temporary Advance Rate for any Temporary Advance outstanding for less than three (3) business days shall equal zero. “Transfer” or “transfer” means, with respect to any Member’s interest in the Company, the direct or indirect sale, assignment, transfer, withdrawal, mortgage, pledge, hypothecation, exchange or other disposition of any part or all of such interest, whether or not for value and whether such disposition is voluntary, involuntary, by operation of law or otherwise, and a “transferee” or “transferor” means a Person that receives or makes a transfer. “Treasury Regulations” means all final and temporary federal income tax regulations, as amended from time to time, issued under the Code by the United States Treasury Department. “Trinity” means Trinity Universal Insurance Company, or any Person substituted for Trinity as a Member pursuant to the terms of this Agreement. “Trinity IC Representative” means a Person designated by Trinity to act as its representative in approving or disapproving matters requiring Prior Investment Committee Approval hereunder. Trinity may designate, remove, or designate a successor to, a Trinity IC Representative by written notice thereof to PFLT. “Value” means, as of the date of computation with respect to some or all of the assets of the Company or any assets acquired by the Company, the value of such assets determined in accordance with Section 9.5. ARTICLE 2GENERAL PROVISIONS Section 2.1 Formation of the Limited Liability Company.The Company was formed under and pursuant to the Act upon the filing of the Certificate of Formation with the office of the Secretary of State of the State of Delaware. The Members hereby agree to continue the Company under and pursuant to the Act. The Members agree that the rights, duties, obligations and liabilities of the Members shall be as provided in the Act, except as otherwise provided herein. Each Person admitted as a Member as of the date hereof shall be admitted as a Member at the time such Person has executed this Agreement or a counterpart of this Agreement.
